Citation Nr: 1119979	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Army Reserves from January 12, 1999 to May 7, 1999 and on active duty from January 2003 to March 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  

In June 2009, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2009 the Board granted service connection for right ear hearing loss and remanded the claims for service connection for left ear hearing loss and a back disability for further action by the originating agency.  While the case was in remand status, the RO granted service connection for degenerative disc disease of the spine in a January 2011 rating decision.  This constitutes a full grant of the benefits on appeal, and the claim for service connection for a back disability is no longer before the Board.  The issue of entitlement to service connection for left ear hearing loss has returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have a left ear hearing loss disability for VA purposes. 


CONCLUSION OF LAW

A left ear hearing loss disability was neither incurred in nor aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends service connection is warranted for left ear hearing loss as it was incurred due to noise exposure during active duty service.  The Veteran testified in June 2009 that he served as a truck driver in the Army and was exposed to acoustic trauma from generators, trucks, machine guns, and various artillery explosions.  Service personnel records confirm that the Veteran served as a motor transport operator and participated in combat operations in Southwest Asia.  His exposure to acoustic trauma during service is therefore conceded.  The central issue in this case is whether the Veteran has a hearing loss disability for VA purposes. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service records are negative for evidence of hearing loss.  In a January 2004 post-deployment health assessment, the Veteran denied experiencing ringing in his ears and did not report any hearing loss.  In February 2005, he was afforded an audiogram as part of an Army Reserve retention examination.  Pure tone thresholds, in decibels, for the left ear were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
10
20

A hearing loss disability was not diagnosed and the Veteran denied hearing loss on the accompanying repot of medical history. 

The Veteran first complained of hearing loss during a June 2006 audiological consultation at the Columbia VA Medical Center (VAMC).  An examination and audiogram demonstrated left ear hearing within normal limits.  Similarly, audiograms provided by the Army Reserves in July and August 2009 both showed left ear hearing that was normal for VA purposes.  The Veteran was diagnosed with bilateral mild sensorineural hearing loss, but the July 2009 audiogram specifically noted that his left ear hearing was better than the right. 

In response to his claim for service connection, the Veteran was provided VA audiological examinations in August 2008 and July 2010.  The July 2010 audiogram demonstrated slightly worse hearing than was noted in August 2008.  In July 2010, left pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
20
35

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The diagnosis was mild sensorineural hearing loss at 4000 Hertz (Hz).  

Thus, the record does not show that the Veteran has a current left ear hearing loss disability as defined by VA.  The objective evidence does show some worsening of left ear hearing throughout the claims period, but the Veteran has not demonstrated auditory thresholds of 40 decibels or greater, at least three frequencies at 26 decibels or greater, or a speech recognition score less than 94 percent.  See 38 C.F.R. § 3.385.  The Board has considered the statements and testimony of the Veteran that he has a current hearing loss disability, and while he is competent to report his symptoms, he lacks the medical expertise to opine that the left ear hearing loss meets the criteria defined in 38 C.F.R. § 3.385.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Absent competent evidence of a current disability as defined by VA, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and  records of VA treatment.  The Veteran has not identified any private health care providers that have treated his hearing loss.  Additionally, he was provided proper VA examinations in response to his claim.

The Board also finds that VA has complied with the October 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, VA verified the Veteran's periods of ACDUTRA and inactive duty for training (INACDUTRA) with the Army Reserve and obtained copies of July 2009 and August 2009 audiograms conducted by the Army Reserve.  The Veteran was also provided a VA audiological examination in July 2010.  The claim was then readjudicated in a January 2011 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for left ear hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


